Title: To Thomas Jefferson from Asa Ransom, 26 January 1809
From: Ransom, Asa,Smith, Richard
To: Jefferson, Thomas


                  
                     Niagara County January 26. 1809,
                  
                  At a Numerous and respectable meeting of the Republicans of the county of Niagara convened at Clarence in said county for the purpose of Addressing the President of the United States Approving the course of his Administration and pledging themselves to support the constitution and government of their choice against internal Treason, and External force—
                  Colonel Asa Ransom was chosen chairman, and the Hon. Richard Smith Sec’y.
                  A committee of Five were appointed to draft an address on the foregoing Subjects to his Excellency Th. Jefferson Esq expressive of the sense of the said Meeting who reported the following, which was Unanimously approved; and directed to be signed in behalf of the said Meeting—
                  To Thomas Jefferson Esqr. President of the United States, of America
                  Sir, 
                  At this eventful and important crisis in our National affairs—when the whole civiliz’d world is Shaken to its cntre—when the rights of communities and individuals are equally the sport of Tyranny—When the United States are left Single handed to Assert and Maintain the rights of Neutrals, and the principles of civil liberty against the secret, and insidious attacks of internal conspirators, and the external encroachments of a warring World,—When the iron rod of despotism, wielded by British fleets, and Gallic Armies, threatents to be rent and destroy the fair Fabrick of American freedom, and sweep from the face of creation every vestige of law and order, and make the resources of our industry, and frugality Subservient to their plans of lawless Ambition and wild misrule—When the laws of Nations and of Nature are equally disregarded by European Belligerents—When Union at home is is Absolutely Necessary to preserve and transmit unimpaired to posterity the rights which our Forefathers maintained with their blood,—Permit us to assure Your Excellency that we will cordially unite our destiny with that of the Administration—rally ourselves under its banners and with our Lives, and fortunes defend and support our civil, and religious rights,—Tho’ residing on an extensive Frontier and continually exposed to the inroads of an inveterate foe we are determined to convince the world that we are really Americans and worthy the exalted Station among the powers of the earth which our country has under God, and the wise measures of a Republican administration attain’d to and tho’ was with all its train of evils should assail, and Adverse Fortune frown upon us, we shall not Shrink from impending danger, but eagerly embrace the occasion, of Vindicating our wounded honor, and our Violated rights—
                  Be Assured that we Justly appreciate the wise firm Enlightened and patriotic measures of Your Excellency’s Administration in the dignified and impartial line of Neutrality which you have invariably pursued,—with respect to the embargo, little difference of Opinion exists in this quarter: with few exceptions it is considered, both as to its origin and duration the wisest measure, which Administration under past, and present circumstances could have resorted and adhered to—for it has saved our immense mercantile capital from Seizure, and confiscation,—given our brave and honest Seamen a Secure and happy Asylum from the floating Bastiles of Great Britain, and what is of infinitely more importance it has secured our peace; Vindicated our honor; and preserved our National independence—We further believe that a rigidly inforced System of nonintercourse will compleat and perfect the System so wisely begun: and give Stability and permanency to the infant Arts and Manufactures of our Country—The Republicans of Niagara County view with mingled pride and patriotism their beloved Cheif exerting his Talents and encouraging by his precepts and examples the increase and improvement of Domestic Manufactures; and altho’ we love peace and the pursuits of Industry and would cherish them as long as prudence and a sense of honor will permit;—yet before we will submit to the “oppressors wrong,” and the insolence of despotic powers, or barter our rights our principles, or our honor for commercial priviliges, or foreign gold, we will bury ourselves with the free born millions of America, under the Ruins of our country—
                  On retiring from the Toils of public life to the bosom of your Family, and the pleasures of the domestic circle may you continue to receive the grateful plaudits of your fellow Citizens as a Small compensation for the Sacrifices which you have for many revolving years made to promote their peace, prosperity and, happiness—
                  Accept Sir our best wishes for Your future tranquily and happiness—
                  Signed in behalf of the Meeting By
                  
                     Asa Ransom Chair.
                     Richard Smith Secy.
                  
                  
               